           Case 1:19-cr-00395-PKC Document 140 Filed 01/22/21 Page 1 of 2

    NEW YORK                                                                                                          SHANGHAI
     LONDON                                                                                                            ATLANTA
    SINGAPORE                                                                                                         BALTIMORE
   PHILADELPHIA                                         FIRM and AFFILIATE OFFICES                                   WILMINGTON
     CHICAGO                                                                                                             MIAMI
  WASHINGTON, DC                                                                                                     BOCA RATON
  SAN FRANCISCO                                                                                                      PITTSBURGH
                                                         ERIC R. BRESLIN
  SILICON VALLEY                                                                                                       NEWARK
                                                   DIRECT DIAL: +1 973 424 2063
    SAN DIEGO                                                                                                         LAS VEGAS
                                                  PERSONAL FAX: +1 973 556 1552
   LOS ANGELES                                   E-MAIL: ERBreslin@duanemorris.com                                   CHERRY HILL
     TAIWAN                                                                                                          LAKE TAHOE
     BOSTON                                              www.duanemorris.com                                          MYANMAR
     HOUSTON                                                                                                             OMAN
      AUSTIN                                                                                                   A GCC REPRESENTATIVE OFFICE
                                                                                                                    OF DUANE MORRIS
      HANOI
 HO CHI MINH CITY
                                                                                                                ALLIANCES IN MEXICO
                                                                                                                    AND SRI LANKA



January 22, 2021

VIA ECF

Honorable P. Kevin Castel
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

         Re:        United States v. Vance Collins, No. 19-cr-00395 (PKC)
Dear Judge Castel:

        Vance Collins is scheduled to be sentenced on February 10, 2021 at 11:00 AM. Due to
difficulties resulting from the COVID-19 pandemic, we respectfully request that his sentencing
be adjourned for 60 days.

        The recent surge in virus cases has made it extremely difficult to meet with Mr. Collins,
especially given his November 17, 2020 move from Metropolitan Correctional Center to the
Westchester County Department of Correction, 30 miles away. The pandemic has impeded the
location and collection of necessary sentencing information and prevented our having adequate
time to prepare for sentencing. Further, as noted in co-defendant Ramon Ramirez’s letter
seeking adjournment (ECF 139), the defense objects to many aspects of the presentence report.
These objections will require additional research and briefing, particularly our objection to
Probation’s application of U.S.S.G § 2E1.4(a)(2) (and thereby, § 2A1.5).

         The government consents to this adjournment request.

         We thank the Court for its consideration.

                                                                          Respectfully submitted,

                                                                          /s/ Eric R. Breslin

DUANE MORRIS LLP     A DELAWARE LIMITED LIABILITY PARTNERSHIP                               GREGORY R. HAWORTH, RESIDENT PARTNER

ONE RIVERFRONT PLAZA, 1037 RAYMOND BLVD., SUITE 1800                                  PHONE: +1 973 424 2000    FAX: +1 973 424 2001
NEWARK, NJ 07102-5429
DM1\10975693.1
        Case 1:19-cr-00395-PKC Document 140 Filed 01/22/21 Page 2 of 2



Honorable P. Kevin Castel
January 22, 2021
Page 2


                                         Eric R. Breslin

ERB:dc
Cc: All Counsel of Record (Via ECF)
